Citation Nr: 0727675	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disorder manifested by orthostatic proteinuria.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The veteran served on active duty from June 1959 to May 1963 
in the United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, denying the veteran's 
original claims for service connection for headaches, 
depression and PTSD; and his application to reopen claims for 
service connection for orthostatic proteinuria, arthritis and 
diabetes mellitus.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board, sitting at the RO 
in Cheyenne, Wyoming, in October 2006.  A transcript of that 
proceeding is of record.  

The issues of the veteran's reopened claim of entitlement to 
service connection for 

diabetes mellitus; his application to reopen claims for 
service connection for disability manifested by orthostatic 
proteinuria and arthritis; and his original claims for 
service connection for headaches, depression, and PTSD, are 
addressed in the REMAND appended to the decision below and 
are REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied most 
recently by the RO in its rating decision of May 2004, 
following which written notice of the denial and of the 
veteran's appellate rights was furnished to him, but no 
appeal of the May 2004 action was then initiated.  

2.  The basis of the May 2004 denial was that no new and 
material evidence showing that the veteran had Vietnam 
service or type II diabetes mellitus had been presented to 
reopen the previously denied claim.  

3.  Evidence received into the record in connection with the 
veteran's claim to reopen filed in March 2005 relates to an 
unestablished fact and otherwise raises a reasonable 
possibility of substantiating his claim.


CONCLUSION OF LAW

The RO's decision of May 2004, denying the veteran's claim to 
reopen for service connection for diabetes mellitus, is 
final; new and material evidence has been received to reopen 
the previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Inasmuch 
as the action herein reopens the claim for service connection 
for diabetes and remands the claim for further development, a 
discussion of the VA's attempts to comply with the VCAA, its 
implementing regulations, and body of jurisprudence 
interpretive thereof, with respect to this issue is obviated.  
As noted above, the other matters on appeal are further 
addressed in the remand below.

It is well-established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte or by any party, at any state in the proceedings, and, 
once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (finding that the Board's 
jurisdiction to address whether new and material evidence had 
been presented is mandatory, regardless of the action taken 
by the RO).  In view of the foregoing, it is clear that the 
Board must initially address the question of the newness and 
materiality of the evidence, prior to any consideration of 
the merits of the reopened claim(s), regardless of the RO's 
prior actions or conclusions.

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The veteran's original claim for service connection for 
diabetes mellitus was initially denied by the RO in a rating 
decision of August 1994, and a claim to reopen for service 
connection for the same disability was most recently denied 
by RO action in May 2004.  The basis of the most recent 
denial was that new and material evidence had not been 
received to reopen the previously denied claim, as the RO 
determined that the evidence presented failed to document 
Vietnam service of the veteran or any indication that the 
veteran had type II diabetes, for which there existed then 
and now a presumption of service connection based on 
herbicide exposure.  The veteran was advised of such denial 
and of his appellate rights by the RO's correspondence of 
June 2004, following which he did not initiate an appeal 
within the time limits prescribed by law, thereby rendering 
such action final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  
In March 2005, the veteran submitted an application to reopen 
a claim for service connection for service connection for 
diabetes mellitus, the denial of which in February 2006 forms 
the basis of the instant appeal.

Given that the basis of the most recent, final action in May 
2004 was the absence of new and material evidence identifying 
Vietnam service or the existence of type II diabetes, the 
undersigned specifically looks to the veteran's oral and 
written testimony and the other evidence recently submitted, 
the credibility of which must be presumed for the purpose of 
determining the newness and materiality of such evidence per 
Justus v. Principi, 3 Vet. App. 510 (1992).  Such evidence 
includes the veteran's testimony that he served in Vietnam, 
albeit briefly, in 1962 when he flew from Thailand into Da 
Nang and/or Saigon, and a showing in recently submitted VA 
outpatient records of a clinical diagnosis of type II 
diabetes.  Such evidence was not before agency decision 
makers in May 2004, it relates to an unestablished fact, it 
is neither cumulative nor redundant, and it raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for diabetes mellitus.  38 C.F.R. 
§ 3.156.  On the basis of the foregoing, it is determined 
that new and material evidence has been presented to reopen 
the veteran's previously denied claim for service connection 
for diabetes mellitus.  Further, the merits of the veteran's 
reopened claim therefor are addressed in the Remand portion 
of this document that follows.  


ORDER

New and material evidence has been received to reopen the 
veteran's previously denied claim of entitlement to service 
connection for diabetes mellitus.  


REMAND

Based on the foregoing action, consideration by the RO or AMC 
of the merits of the veteran's reopened claim for service 
connection for diabetes mellitus is now in order.  Prior to 
an initial adjudication of such matter, additional 
development is deemed necessary, including but not limited to 
attempting to obtain verification of the veteran's service in 
Vietnam and confirmation of the existence of type II 
diabetes.  

In addition, the veteran indicated at the time of his 
videoconference hearing in October 2006 that he had been 
treated at VA medical facilities in Cheyenne, Wyoming, from 
1976 to 1978, and in Hot Springs, South Dakota, from 1985 to 
the present; that not all of the pertinent records were 
obtained and made a part of his claims folder; and that he 
was advised that at least a portion of those records were 
retired to a storage facility in St. Louis, Missouri.  If and 
to what extent, the alleged treatment records may have a 
bearing on the issues under review is unclear, but it is 
evident that the RO has not to date concluded that the 
records in question are unavailable.  In light of the VA's 
duty-to-assist obligation, efforts must be made to locate and 
obtain the referenced treatment records, thus requiring 
remand.  See 38 C.F.R. § 3.159(c)(2) (2006).

Further evidentiary development is likewise found to be 
advisable with respect to the veteran's claims for service 
connection for depression and PTSD, in terms of attempts by 
the RO to verify claimed stressors, entry of an RO 
determination as to whether the veteran engaged in combat 
with the enemy, and input from a medical professional as to 
the approximate date of the onset of the claimed psychiatric 
disorders and their link, if any, to service.  

On the basis of the foregoing, this portion of the appeal is 
REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his reopened claim for service connection 
for diabetes mellitus; his application to 
reopen claims for service connection for 
arthritis and a disability manifested by 
orthostatic proteinuria; and his original 
claims for service connection for 
headaches, depression, and PTSD.  The 
veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
He should also be advised of his right to 
obtain a copy of his service medical 
records and other relevant portions of 
his claims folder so that the foregoing 
may be utilized by a medical professional 
in the formation of a professional 
opinion as to the etiology of his claimed 
headaches, depression, PTSD, proteinuria, 
arthritis, and/or diabetes mellitus.  
Notice of the provisions of 38 C.F.R. 
§ 3.304(f) must also be furnished to him.  
He should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The veteran should be contacted in 
writing for the specific purpose of 
obtaining a complete history of his 
claimed duty or visitation within the 
Republic of Vietnam while on active duty.  
In particular, the veteran must identify 
when and where he actually stood on 
Vietnamese soil, and with whom and for 
what purpose he was sent there.  The 
veteran should explain the means and 
circumstances how such duty or visitation 
came about, providing as much detail as 
possible.

3.  Based on the appellant's response, 
the AMC/RO must undertake an additional 
search for any service medical and 
personnel records not already on file 
through contact with the National 
Personnel Records Center or other source.  
If necessary to document service on the 
ground, ship logs and/or other pertinent 
data such as or akin to unit records, 
after action reports, reports of lessons 
learned, morning/quarterly reports, and 
crew/passenger manifests, denoting the 
veteran's movements when reportedly 
serving on active duty in Vietnam must be 
obtained from the Commandant of the 
Marine Corps, Department of the Navy, 
National Personnel Records Center, 
National Archives and Records 
Administration, United States Army & 
Joint Service Records Research Center 
(USAJSRRC), or other appropriate source.  
The veteran is responsible for helping 
the RO/AMC carefully tailor this research 
request so that pertinent records 
documenting service on the ground and/or 
in the inland waters of Vietnam, if 
extant, may be secured in an expeditious 
manner.  Once obtained, any such records 
must then be made a part of the veteran's 
claims folder.  

4.  The RO/AMC must obtain any and all 
pertinent VA treatment records, not 
already contained in the veteran's claims 
folder, for inclusion in his claims file.  
The needed but missing records include 
those which the veteran has reported were 
compiled from 1976 to 1978 at the VA 
Medical Center in Cheyenne, Wyoming, and 
from 1985 to the present at the VA 
Medical Center in Hot Springs, South 
Dakota, which may have been forwarded to 
a Federal records repository or the 
National Personnel Records Center.  
Efforts to obtain same must continue 
until the records are obtained or it is 
determined that such records do not exist 
or that further efforts to continue 
searching for the records would be 
futile.  

5.  The veteran must be contacted in 
writing and afforded the opportunity to 
provide any additional information 
regarding the who, what, when, where, and 
how as to any of his in-service 
engagements in combat with the enemy and 
those claimed inservice stressors leading 
to the onset of his PTSD.  An appropriate 
period of time should then be permitted 
for a response.

6.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in the preceding 
paragraph, the AMC/RO must enter a formal 
determination, following any development 
deemed necessary by the AMC or RO, as to 
whether the veteran engaged in combat 
with the enemy during his period of 
active duty.  Notice to the veteran of 
the determination entered and affording 
him a reasonable period to respond must 
follow. 

7.  Regardless of whether or not the 
veteran responds to the request set forth 
in the preceding paragraph Number 5, the 
AMC/RO must prepare a written summary of 
all the stressors claimed by the veteran 
to have led to the onset of his PTSD 
using any and all information regarding 
the veteran's claimed stressor(s) 
previously provided by him or others.  
This summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents must then be sent to 
the Commandant of the Marine Corps with a 
request that an attempt be made to 
corroborate the alleged stressor(s).  If 
additional information from the veteran 
is found by the Marine Commandant to be 
needed to conduct meaningful research, 
such information must be sought by the 
AMC/RO from the veteran.  If the veteran 
does not then respond, no further input 
from the Marine Corps need be sought.

8.  Following receipt of the report from 
the Commandant of the Marines, as well as 
the completion of any additional 
development requested above or suggested 
by such organization, there must be 
prepared by the RO/AMC a written report 
detailing the nature of any in-service 
stressful event(s), verified by the 
Commandant of the Marine Corps or through 
other documents.  If no stressor is 
verified, that should be so stated in 
such report.

9.  If and only if credible supporting 
evidence of an in-service stressor is 
shown, the RO/AMC must arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a verified in-
service stressor.  The existence of any 
depressive disorder must also be 
determined and, if present, an opinion as 
to its nexus to service is needed.  The 
RO/AMC must inform the psychiatrist of 
the verified inservice stressor(s) and 
forward the claims folder in its entirety 
to that psychiatrist for review.  The 
psychiatric evaluation must include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation 
and any tests deemed necessary.




The examiner must then offer an opinion 
addressing the following questions:

(a)  Does the veteran meet the 
diagnostic criteria for PTSD as 
defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994)?  

(b)  If PTSD is diagnosed, is 
it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
PTSD is causally linked to any 
verified in-service 
stressor(s)?

(c)  Is it at least as likely 
as not that any depressive 
disorder of the veteran had its 
onset during his period of 
military service from June 1959 
to May 1963 or is otherwise 
related to that period of 
military service? 

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date 
or causal relationship; less likely 
weighs against the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.

10.  The veteran must also be afforded a 
VA endocrine examination in order to 
ascertain the type of his diabetes 
mellitus and also its relationship, if 
any, to his period of military service.  
The claims folder must be made available 
to the examining physician for use in the 
study of this case and the prepared 
report of such evaluation must indicate 
whether the claims folder was made 
available and reviewed.

Following the conduct of a complete 
review of the claims folder, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary, the 
examiner must specify the type of 
diabetes mellitus from which the veteran 
suffers.  In addition, the examiner is 
asked to respond to the following 
question, providing a full, supporting 
rationale for the response provided:  

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
veteran's diabetes mellitus had 
its onset during service or is 
otherwise related to his period 
of active duty?  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.  

11.  Lastly, the veteran's reopened claim 
for entitlement to direct service 
connection for diabetes mellitus, to 
include as due to in-service herbicide 
exposure, as well as the veteran's 
original claims for service connection 
for headaches, depression, and PTSD, and 
his application to reopen claims for 
service connection for disability 
manifested by orthostatic proteinuria and 
arthritis, must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







The purpose of this remand is to obtain additional 
evidentiary development and to
preserve the veteran's due process rights.  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


